                                                                                         10/24/2019

                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF VIRGINIA
                                  CHARLOTTESVILLE DIVISION


  CFA INSTITUTE, a Virginia Non-Stock
  Corporation,                                         CASE NO. 3:19-cv-00012

                                    Plaintiff,
                                                       MEMORANDUM OPINION
  v.

  AMERICAN     SOCIETY    OF       PENSION             JUDGE NORMAN K. MOON
  PROFESSIONALS & ACTUARIES, et al.,

                                   Defendants.



       This matter is before the Court on Plaintiff CFA Institute’s Motion to Dismiss Defendant

American Society of Pension Professionals & Actuaries’ (“ASPPA”) Counterclaim for

Cancellation by Restriction under Section 18 of the Lanham Act, 15 U.S.C. § 1068 (“Section 18”).

Dkt. 39. Plaintiff initiated this action against Defendants alleging, inter alia, trademark

infringement and unfair competition relating to the parties’ respective financial advisor

certification programs. Dkt. 1. Defendants brought the present Counterclaim in its Answer to

Plaintiff’s Complaint. Dkt. 35. For the reasons stated herein, the Court will grant Plaintiff’s Motion

to Dismiss Defendant’s Counterclaim.

                                        I.       Facts as Alleged

       The parties to this dispute are organizations in the business of certifying, training, and

providing a network for financial advisors. Dkt. 1, ¶ 10; Dkt. 35 at 12. Plaintiff, the CFA Institute,

is a non-stock corporation based in Charlottesville, Virginia, and caters to financial advisors

generally, rather than industry-specific advisors as the Defendants do. Id. Plaintiff claims a

worldwide membership of 147,000. Dkt. 1, ¶ 10. In addition to services offered to its members,


                                                   1
such as networking events and seminars, it also provides a training and certification program: the

“Chartered Financial Analyst” program, or the “CFA Program.” Dkt. 1, ¶ 27. Plaintiff federally

trademarked “CFA” on June 6, 1972, for “association services—namely, the promotion of interest

and professional standards in the field of financial analysts.” Dkt. 1, ¶ 15. The USPTO deemed

this registration incontestable in 1977. Id. It has since received incontestable trademark

registrations for CFA for “educational services,” printed financial publications, and “financial

analysis services” (referred to collectively herein as “CFA Marks”). Dkt. 1 at 3–8.

       To earn Plaintiff’s CFA certification, investment professionals must have at least four years

of relevant experience and complete a self-study course followed by three six-hour examinations.

Dkt. 1, ¶¶ 27–28. Plaintiff claims the CFA Program is comparable to a post-graduate degree in

“scope and depth.” Id. Those who pass the examination become a CFA Institute member and may

use the professional designation “Chartered Financial Analyst” or “CFA.” Dkt. 1, ¶ 29. CFAs are

then bound by the CFA Institute’s codes of ethics and professional conduct, and they must pay

annual dues to Plaintiff to maintain their certification. Id. Plaintiff claims “investors and financial

professionals recognize the CFA Marks as the definitive standard for measuring competence and

integrity in the fields of portfolio management and investment analysis.” Dkt. 1, ¶ 28.

       The named Defendants are three of five subsidiary organizations under the umbrella of the

American Retirement Association (“ARA”). Dkt. 35 at 12. The ARA trains, educates, and offers

membership services for those providing financial advice to employers on retirement plans offered

to their employees. Id. The ARA claims a worldwide membership of 14,000. Id.

       One of the ARA’s subsidiaries named in the Complaint is the National Association of Plan

Advisors (“NAPA”), which offered a “Plan Financial Consulting” or “Qualified Plan Financial

Consultant” certification until 2016, when it was replaced by the “Certified Plan Fiduciary



                                                  2
Advisor” or “CPFA” certification. Dkt. 35 at 6, 12. Defendants allege that this new certification

corresponded with the U.S. Department of Labor broadening the definition of a “fiduciary” under

the Employee Retirement Income Security Act of 1974.1 Dkt. 35 at 12. The CPFA credential can

be earned by candidates who pass a three-hour multiple-choice test. CPFAs must complete

continuing education to maintain the credential. Dkt. 35 at 5.

       Prior to this action’s commencement, Defendant ASPPA sought to register its CPFA mark

with the U.S. Patent and Trade Office (U.S. Application No. 87103390). Dkt. 16 at 1. This mark

was published in the Federal Register on August 15, 2017. See Notice of Publication, United States

Patent and Trademark Office, Serial No. 87-103,390 (July 26, 2017). Plaintiff subsequently filed

a Notice of Opposition against ASPPA with the Trademark Trial and Appeal Board (“TTAB”),

alleging that its CFA Marks were or would be damaged by the registration of the CPFA Mark.

Dkt. 16, Ex. 2. ASPPA then filed a counterclaim—nearly identical to the counterclaim presently

at issue—to restrict the registration of the CFA Marks to reflect that Plaintiff does not direct its

goods and services specifically to professionals in the field of retirement financial planning at the

employer level. See ASPPA Answer & Countercl., CFA Inst. v. Am. Soc’y of Pension Prof’ls &

Actuaries, Opp’n No. 91239462 (T.T.A.B. 2018), Filing No. 5. ASPPA also alleged as an

affirmative defense that there was no likelihood of confusion, because the two marks catered to

distinct segments of financial planning. Id.




       1
          See Department of Labor (DOL), Employee Benefits Security Administration (EBSA),
“Definition of the Term ‘‘Fiduciary’’; Conflict of Interest Rule—Retirement Investment Advice; Best
Interest Contract Exemption; ... Final rule,” 81 Federal Register, April 8, 2016; see also Annette L.
Nazareth, Department of Labor’s Final Rule on “Fiduciary” Definition, Harvard Law School Forum on
Corporate Governance and Financial Regulation (April 21, 2016), available at
https://corpgov.law.harvard.edu/2016/04/21/department-of-labors-final-rule-on-fiduciary-definition/.


                                                  3
       While the TTAB proceedings progressed, Plaintiff filed an action in this Court, bringing

the following claims: Federal Trademark Infringement pursuant to 15 U.S.C. § 1114; Federal

Unfair Competition, False Designation of Origin, and False and Misleading Representations

pursuant to 15 U.S.C. § 1125(a); Trademark Infringement and Unfair Competition under Va. Code

§§ 59.1-92.12, 59.1-92.13; Trademark Infringement and Unfair Competition under Virginia

Common Law; and Accounting under 15 U.S.C. § 1117. Dkt. 1. Shortly after, Plaintiff moved the

TTAB to stay its proceedings pending this Court’s disposition of the matter, which the TTAB

granted. TTAB Order of Apr. 26, 2019, Opp’n No. 91239462, Filing No. 21. ASPPA filed a similar

motion to stay this action, which U.S. Magistrate Judge Joel C. Hoppe denied. Dkt. 31.

       In this action, Plaintiff claims that Defendants’ CPFA mark violates its CFA Marks in

numerous ways. Plaintiff alleges that “[c]onsumers are likely to believe mistakenly that

Defendants are affiliated or connected with, or otherwise authorized or sponsored by CFA

Institute.” Dkt. 1, ¶ 49. In addition, Plaintiff alleges that the CPFA mark is “nearly identical to and

confusingly similar to CFA Institute’s CFA Marks in appearance, sound, meaning, and commercial

impression.” Dkt. 1, ¶ 50. Finally, Plaintiff alleges that both the CFA Marks and Defendants’

CPFA mark are “used in connection with goods and services used by professionals in the field of

retirement financial planning.” Dkt. 1, ¶ 51.

       In their Answer to Plaintiff’s Complaint, Defendants do not deny that they use the CPFA

mark, that they publish this mark on their website and marketing materials, and that it is geared

toward financial advisors targeting employer-level retirement planning. Dkt. 35, ¶¶ 8–10.

However, Defendants allege that there is no likelihood of confusion because the markets Plaintiff

and Defendants target are entirely distinct. Id. Specifically, Defendants claim that while Plaintiff

advises on individual-level retirement planning, among other financial advising, Defendants



                                                  4
advise on the employer level. Id. To this end, Defendants assert an Affirmative Defense that even

if the Court finds that a likelihood of confusion exists, any such risk of confusion may be avoided

by amending Defendants’ CPFA mark to restrict it, pursuant to 15 U.S.C. § 1068, to services

exclusively related to “retirement plan advisors who provide fiduciary advice to employers at the

plan level.” Dkt. 35, ¶ 105.

       Defendants also bring a Counterclaim for Cancellation by Restriction pursuant to Section

18 of the Lanham Act to restrict Plaintiff’s CFA Marks. Dkt. 35, ¶ 12; 15 U.S.C. § 1068.

Specifically, Defendants seek to alter the trademark registrations of Plaintiff’s CFA Marks to

specifically exclude “fiduciary advice to employers at the plan level regarding retirement

[planning].” This restriction would coincide with the restriction to Defendants’ own CPFA mark

suggested in their Affirmative Defense.

       Plaintiff now moves to dismiss Defendants’ Counterclaim, alleging that Section 18 applies

exclusively in TTAB proceedings. Dkt. 39. Even if such a claim does apply in federal court,

Plaintiff argues, Defendants fail to plead allegations sufficient to withstand a motion to dismiss

under Fed R. Civ. P. 12(b)(6). Id. The Court agrees with Plaintiff that Defendants’ allegations are

legally insufficient, regardless of whether a claim under Section 18 is cognizable in federal court.

                                       II.     Legal Standard

       A motion to dismiss pursuant to Fed R. Civ. P. 12(b)(6) tests the legal sufficiency of a

complaint to determine whether a plaintiff has properly stated a claim; it “does not resolve contests

surrounding the facts, the merits of a claim, or the applicability of defenses.” Republican Party of

N.C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992). This same standard of review applies to both

claims and counterclaims. Falls Lake Nat’l Ins. Co. v. Martinez, No. 7:16-cv-00075, 2016 WL

4131995, at *2 (W.D. Va. Aug. 1, 2016); First Data Merch. Servs. Corp. v. SecurityMetrics, Inc.,



                                                 5
No. 12-cv-2568, 2013 WL 6234598, at *4 (D. Md. Nov. 13, 2013). “To survive the motion, a

complaint (or counterclaim, as is the case here) must contain sufficient facts to state a claim that

is ‘plausible on its face.’” E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 440

(4th Cir. 2011) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The Court must

accept as true all well-pleaded factual allegations in the complaint. See Vitol, S.A. v. Primerose

Shipping Co., 708 F.3d 527, 539 (4th Cir. 2013). The Court must further take all facts and

reasonable inferences in favor of the plaintiff, disregard any legal conclusions, and not credit any

formulaic recitations of the elements. Iqbal v. Ashcroft, 556 U.S. 662, 678 (2009); Twombly, 550

U.S. at 555, 557. This rule applies even when legal conclusions are couched as factual allegations.

Papasan v. Allain, 478 U.S. 265, 286 (1986); SD3, LLC v. Black & Decker, Inc., 801 F.3d 412,

422 (4th Cir. 2015).

                                            III.       Analysis

       Defendants bring this Counterclaim seeking Cancellation by Restriction under Section 18

of the Lanham Act. 15 U.S.C. § 1068. Through Section 18, Defendants requests that this Court

restrict the federal registrations of Plaintiff’s CFA Marks, alleging that any likelihood of confusion

that Plaintiff seeks to prove in its case-in-chief may be avoided by essentially writing out an aspect

of Plaintiff’s trademarks allegedly not in use. Dkt. 35 at 13–14. To sustain such an action, the

TTAB held in Eurostar Inc. v. “Euro-Star” Reitmoden Gmbh & Co., that the plaintiff must allege

two elements: “(1) the entry of a proposed restriction to the goods or services in its opponent’s

application or registration will avoid a finding of likelihood of confusion, and (2) the opponent is

not using its mark on those goods and services that will be effectively excluded from the

application or registration if the proposed restriction is entered.” 34 U.S.P.Q.2d 1266 at *7




                                                   6
(T.T.A.B. 1995). Defendants ask that the Court restrict the language of Plaintiff’s CFA Marks by

inserting the following limiting clause at the end of each registration:

        ... all of the foregoing not directed to retirement plan advisors who provide fiduciary
        advice to employers at the plan level regarding retirement plan implementation,
        design, and investment selection and monitoring.

Dkt. 35 at 14. As a threshold issue, it is far from clear that Section 18 even applies in federal court,

or that it instead provides a remedy exclusively available in TTAB proceedings. Defendants, in

their briefs and at oral argument, failed to identify a single federal district court that has entertained

either a claim or counterclaim for Cancellation by Restriction pled under Section 18 in the decades

since its enactment.2 That being said, courts have been almost equally silent as to Section 18’s

inapplicability in federal court,3 although several appear to have assumed Section 18’s exclusive

applicability in TTAB proceedings without directly addressing the issue.4

        Regardless, even if this Court were to accept that Section 18 and Eurostar apply in federal

court, Defendants’ Counterclaim would nonetheless be legally insufficient. Eurostar requires

proof that “(1) the entry of a proposed restriction to the goods or services in its opponent’s


        2
           Specifically, Defendants argue that Section 18 applies “by virtue of” Section 37 of the Lanham
Act, 15 U.S.C. § 1119, but Defendants fail to cite any caselaw supporting this theory either.
         3
           See Ferring B.V. v. Fera Pharms., LLC, No. 13-cv-4640, 2015 WL 1359073, at *3–4 (E.D.N.Y.
Mar. 24, 2015) (“It is unclear whether Eurostar applies to trademark infringement disputes in federal courts
and not solely to inter party proceedings before the T.T.A.B.”); Easton v. Primal Wear, Inc., No. 17-cv-
06081, 2019 WL 1430985, at *4 (N.D. Ill. Mar. 29, 2019) (“[T]he Court is unaware of any caselaw
suggesting that a federal court may, in an infringement dispute, modify a senior user’s trademark
registration in order to eliminate the likelihood of confusion.”).
         4
           Rosenruist-Gestao E Servicos LDA v. Virgin Enterprises Ltd., 511 F.3d 437, 443 (4th Cir. 2007)
(“As an administrative tribunal of limited jurisdiction, the TTAB is empowered only to decide whether a
given trademark is registrable. See 15 U.S.C.A. §§ 1067, 1068 (West Supp.2007).”); Younique, L.L.C. v.
Youssef, No. 215-cv-00783JNPDBP, 2016 WL 6998659, at *8 (D. Utah Nov. 30, 2016) (describing the
TTAB’s cancellation authority under Section 18); Coryn Grp. II, LLC v. O.C. Seacrets, Inc., No. CIV.
WDQ-08-2764, 2011 WL 6202479, at *2 (D. Md. Dec. 6, 2011) (“Under 15 U.S.C. § 1068, the TTAB may
determine whether the marks are likely to be confused based on “the evidence adduced ... as to the actual
goods or services” instead of limiting it to considering confusion based on the recitation of goods or services
in the registration application) (citations omitted); Buck's, Inc. v. Buc-ee's, Ltd., No. 8:08CV519, 2009 WL
1839007, at *2 (D. Neb. June 25, 2009) (“As an administrative tribunal of limited jurisdiction, the TTAB
is empowered only to decide whether a given trademark is registrable. See 15 U.S.C. § 1068.”).
                                                      7
application or registration will avoid a finding of likelihood of confusion, and (2) the opponent is

not using its mark on those goods and services that will be effectively excluded from the

application or registration if the proposed restriction is entered.” Eurostar, 34 U.S.P.Q.2d 1266 at

*7. To survive Plaintiff’s motion to dismiss, that means Defendants must plead sufficient facts to

make their claim for relief plausible. Defendants plead just a single paragraph to each of Eurostar’s

two elements; the Court’s analysis of each demonstrates their legal insufficiency.

       i)      Likelihood of Confusion

       In Defendants’ Counterclaim, they allege the following to prove Eurostar’s likelihood of

confusion prong:

       Entry of the proposed restriction will avoid any alleged likelihood of confusion
       between the parties’ identifications because the proposed restriction—in
       conjunction with the proposed restriction to ARA’s pending U.S. Application No.
       87103390—makes it clear that the parties’ credentials are directed to distinct
       customer segments comprised of sophisticated professionals, each of which
       engages with its own distinct client base that exercises a high degree of care.

Dkt. 35 at 14. The first portion of Defendants’ single allegation to this element, “Entry of the

proposed restriction will avoid any alleged likelihood of confusion between the parties’

identifications,” Dkt. 35 at 14, is a bare-bone recitation of Eurostar’s first element and is thus

disregarded. Twombly, 550 U.S. at 555. The second portion of this allegation—“the proposed

restriction—in conjunction with the proposed restriction to ARA’s pending U.S. Application No.

87103390—makes it clear that the parties’ credentials are directed to distinct customer segments

comprised of sophisticated professionals, each of which engages with its own distinct client base

that exercises a high degree of care”—is less of a regurgitation of Eurostar’s first element but still

insufficient to move the needle into plausibility. Dkt. 35 at 14.

       Defendants argue that their allegation on the first element is sufficient because “Federal

Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the claim showing

                                                  8
that the pleader is entitled to relief.’” Dkt. 40 at 10. But this downplays the impact of Bell Atlantic

Corp. v. Twombly, in which “the Supreme Court announced a new pleading standard.” Woods v.

City of Greensboro, 855 F.3d 639, 647 (4th Cir. 2017). Under this standard, “allegations must be

sufficient to raise a right to relief above the speculative level, including sufficient facts to state a

claim that is plausible on its face.” Id. (citations omitted). Furthermore, courts “are not bound to

accept as true a legal conclusion couched as a factual allegation.” Twombly, 550 U.S. at 555 (citing

Papasan v. Allain, 478 U.S. 265, 286 (1986)). Finally, assuming the veracity of “well-pleaded

factual allegations,” a court must conduct a ‘context-specific’ analysis drawing on ‘its judicial

experience and common sense’ and determine whether the factual allegations ‘plausibly suggest

an entitlement to relief.’” Jeffrey J. Nelson & Assocs., Inc. v. LePore, No. 4:11-cv-75, 2012 WL

2673242, at *3 (E.D. Va. July 5, 2012) (quoting Iqbal, 556 U.S. at 679–80).

        Absent from Defendants’ allegations are any facts that, if proven, would demonstrate how

this proposed change would affect any likelihood of confusion in the actual marketplace.5 Easton,

2019 WL 1430985, at *4 (distinguishing likelihood of confusion in the Federal Register from

likelihood of confusion in the marketplace). See also, Coryn Grp. II, LLC v. O.C. Seacrets, Inc.,

No. CIV. WDQ-08-2764, 2011 WL 6202479, at *3 (D. Md. Dec. 6, 2011) (affirming the TTAB’s

determination that partially cancelling the senior trademark would not avoid a likelihood of

confusion in the actual marketplace). Furthermore, alleging that CPFA- or CFA-certified advisors

serve their “own distinct client base” or “distinct customer segments” bears little on whether the

proposed restriction would avoid a likelihood of confusion, and replacing “avoids a likelihood of


        5
           Although the Court should not take Plaintiff’s allegations as true in considering their Motion, it
is far from clear how the proposed restriction would abate the likelihood of confusion alleged by Plaintiff.
Namely, that “[c]onsumers are likely to believe mistakenly that Defendants are affiliated or connected with,
or otherwise authorized or sponsored by CFA Institute.” Dkt. 1, ¶ 49. The type of confusion Plaintiff
alleges—similarity in “appearance, sound, meaning, and commercial impression”—would hardly be abated
by a cleaner delineation of the parties’ respective customer segments in the Federal Register. Dkt. 1, ¶ 50.
                                                     9
confusion” with the synonymous “makes it clear” is merely an attempt to recast a legal conclusion

as a factual allegation. See Papasan, 478 U.S. at 286. Defendants have failed to allege facts to

make their counterclaim plausible, at least with respect to Eurostar’s first element.

       ii)     Actual use

       Even if I determined that Defendants had adequately pleaded Eurostar’s first element, their

pleading with respect to the second element, which requires that Defendants show that Plaintiff “is

not using its mark on those goods or services that will be effectively excluded from the application

or registration if the proposed restriction is entered,” is even more deficient. To this element,

Defendants pleaded:

       The proposed restriction to Plaintiff’s asserted registrations is consistent with
       Plaintiff’s actual use of its marks in U.S. commerce because Plaintiff does not direct
       its goods and services to retirement plan advisors who provide fiduciary advice to
       employers at the plan level regarding retirement plan implementation, design, and
       investment selection and monitoring.

Dkt. 35 at 14. First, Defendants do not allege that “Plaintiff does not use its CFA Marks in

connection with retirement plan advising at the employer level.” Rather, Defendants allege that

Plaintiff “does not direct its goods and services to” retirement planning at the employer level. Dkt.

35 at 14. Even if the Court were to construe “does not direct” to allege non-use, this allegation

would do no more than recite Eurostar’s second element. Defendants merely state that the

proposed restrictions are consistent with actual use, when it should instead “sufficiently allege

facts to allow the Court to infer” as much. Jordan v. Alternative Res. Corp., 458 F.3d 332, 344–45

(4th Cir. 2006). “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

detailed factual allegations,” more is required than “labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555.




                                                 10
       Defending their allegations under both elements, Defendants cite three TTAB decisions in

their briefings where Section 18 claims were upheld despite containing comparably thin factual

allegations. Dkt. 40 at 10 (citing IdeasOne, Inc. v. Nationwide Better Health, Inc., 89 USPQ2d

1952, 1954 (TTAB 2009); Covidien LP v. Massimo Corp., Cancellation No. 92057336, 2014 WL

977444, at *5 (TTAB 2014); East West Bank v. Plubell Firm LLC, Opposition No. 91233279,

2018 WL 1110045, at *5 (TTAB Feb. 27, 2018)). However, TTAB cases do not have precedential

force in this Court. JFY Properties II LLC v. Gunther Land, LLC, No. CV ELH-17-1653, 2019

WL 4750340, n.22 (D. Md. Sept. 30, 2019). No Section 18 claims exist in this or indeed any circuit

to which Defendants’ claim can be compared, but where courts within the Fourth Circuit have

examined sufficiency of factual allegations to survive a Rule 12(b)(6) motion post-Twombly and

Iqbal, they have consistently required far more than Defendants have alleged in the present case.

See e.g., Rothy’s, Inc. v. JKM Techs., LLC, 360 F. Supp. 3d 373, 380 (W.D. Va. 2018); Rose v.

Centra Health, Inc., No. 6:17-CV-00012, 2017 WL 3392494, at *7 (W.D. Va. Aug. 7, 2017);

Jeffrey J. Nelson & Assocs., Inc. v. LePore, No. 4:11-CV-75, 2012 WL 2673242, at *3 (E.D. Va.

July 5, 2012).

       iii)      Implications of dismissing Defendants’ Counterclaim

       Finally, Defendants argue that certain practical implications warrant sustaining their action.

First, Defendants argue that unless this Court were to allow Defendants to maintain their Section

18 Counterclaim, this Court “would effectively allow Plaintiff the opportunity to persuade a jury

that a likelihood of confusion exists based on the parties’ identifications alone, which are much

broader than the parties’ actual use.” Dkt. 40 at 6. This concern is plainly unfounded. As part of

Plaintiff’s case-in-chief, it will be required to prove that Defendants’ “use in commerce” of the

CPFA trademark will be “likely to cause confusion.” 15 U.S.C. § 1114. Regardless of whether



                                                11
Defendants’ Counterclaim is maintained, likelihood of confusion based on actual use will remain

a central inquiry in at least resolving Plaintiff’s Section 1114 claim. See, e.g., Grayson O Company

v. Agadir International LLC, 856 F.3d 307, 319 (4th Cir. 2017); CareFirst of Maryland, Inc. v.

First Care, P.C., 434 F.3d 263, 271 (4th Cir. 2006) (“[T]he likelihood-of-confusion analysis looks

to the actual use of competing marks”).

       Second, Defendants state that Plaintiff’s arguments on Section 18’s inapplicability in

federal court stand in “stark contrast” to those made during its Motion to Stay the parallel TTAB

proceedings, where “Plaintiff argued that the issues pending before the TTAB could be decided

by this Court.” Dkt. 40 at 5. To prevent such a bait-and-switch, Defendants also ask, if the Court

were to dismiss their Section 18 Counterclaim, that the Court then issue an order “directing the

TTAB to consider [Defendants’] restriction claim.” Dkt. 40 at 9. Defendants provide no support

for their accusation leveled at Plaintiff, and Plaintiff denies that it has taken any contradictory

position. Regardless, taking Defendants’ allegations as true, if Plaintiff merely represented “the

issues pending before the TTAB could be decided by this Court,” Dkt. 40 at 5, that is indeed correct

regardless of whether this Court were to hold that Section 18 applies. This Court is empowered to

hear and address all issues that were before the TTAB, even if it may cognize and adjudicate the

claims differently than the TTAB proceeding would. Durox Co. V. Duron Paint Mfg. Co., 320

F.2d 882, 886 (4th Cir. 1963). Furthermore, the Court is now dismissing Defendants’ Counterclaim

on the same ground that Plaintiff sought dismissal before the TTAB: that Defendants failed to

allege specific facts to support a Section 18 claim. CFA Mot. to Dismiss, Opp’n No. 91239462,

Filing No. 14 at 1–2.




                                                12
                                        IV.      Conclusion

       Even if Section 18 does apply in federal court, Defendants fail to adequately allege facts

sufficient to make their claim for relief plausible. Consequently, their Counterclaim for

Cancellation by Restriction pursuant to Section 18 will be dismissed without prejudice.

       An accompanying order shall issue.

       Entered this 24th
                    ____ day of October, 2019.




                                               13
